Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021, has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 15, 2021, has been entered, and fully considered.  Claims 1-9, 11-13, and 15-24 are pending, of which claims 1-9 and 18-23 are withdrawn and of which claim 24 is a new claim.  
The amendment filed October 15, 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material in claim 24 is not supported by the original disclosure.  See objection to specification and 112 Rejection below.  Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant’s arguments filed October 15, 2021, have been fully considered, but are considered moot because the reference is no longer being used in the current rejection.  Please see below for the current rejection. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 24 recites, the motion state indicates the probability that the mobile device is moving with one or more motion types of the plurality of motion types.  The examiner was unable to find support for these limitations.  Please correct or point specifically to the portion(s) of the specification that discloses these features.

Claim Rejections - 35 USC § 112
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites the limitations " wherein the motion state indicates the probability that the mobile device is moving with one or more motion types of the plurality of motion types.”  The newly added limitations raise a new matter issue as the specification does not disclose or describe the mobile device moving with one or more motion types, or the motion state indicating a probability of one or more motion types.
The Examiner was unable to find support for these limitations in the specification.  Please correct or point specifically to the portions of the specification that include these limitations.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13, 20, 22, and 24 is/are rejected under 35 U.S.C. 103 as being obvious over US 2014/0171107 A1 to KAO et al. in view of US 2005/0243936 A1 to AGRAWALA et al., and further in view of US 2008/0214360 A1 to STIRLING et al.
Regarding Claim 11, KAO discloses A method performed by at least one apparatus, the method comprising: obtaining (a) a plurality of radio measurements of radio node signals observable at a mobile device or (b) information representative of the plurality of radio measurements of radio node signals observable at the mobile device (para 0033 -- mobile wireless device collects signal strength of wireless signals in current environment, para 0035, lines 18-19 -- collects signal strength);
obtaining a motion state of the mobile device, the motion state comprising an indication of a motion type selected from a plurality of motion types based on (a) motion measurement data indicative of motion of the mobile device, or (b) information representative of motion of the mobile device (para 0033 -- collects orientation and rotation angle; para 0035, lines 20-22 -- whether device is moving (state), number of steps and move distance); 
and determining a position estimate of the mobile device at least based on (a) at least some of the obtained plurality of radio measurements or information representative of the plurality of radio measurements and (b) the obtained motion state of the mobile device (para 0033 -- information used to identify location; para 0035, lines 26-28 -- position of mobile device based on measurements).
Although Kao does not disclose setting at least one parameter for use in at least determining a position estimate of the mobile device, the at least one parameter set based at least on the obtained motion state of the mobile device, and (ii) is or comprises at least one of (a) a noise parameter of the positioning algorithm, (b) a variability parameter of the positioning 
In particular, Agrawala discloses setting at least one parameter for use in at least determining a position estimate of the mobile device (para 0077 -- noise value used in determining user location; see also para; see also para 0078 -- relation between variance of original values and noise), and (ii) is or comprises at least one of (a) a noise parameter of the positioning algorithm, (b) a variability parameter of the positioning algorithm, (c) a covariance parameter of the positioning algorithm, or (d) a parameter of the positioning algorithm indicating a covariance of a noise (para 0077 -- noise value used in determining user location; see also para; see also para 0078 -- relation between variance of original values and noise).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kao to include a noise or covariance parameter or an indication of such as disclosed by Agrawala, because such limitations are notoriously well known in the art and commonly used to ensure that location calculations/algorithms take noise into account (see for example, Agrawala, para 0014).  Including noise or covariance values are one of a limited number of parameters that may be taken into account when calculating position and would have therefore been obvious to try.
Although Kao and Agrawala do not specifically disclose each of the plurality of motion types corresponding to a degree of motion and the at least one parameter set based at least on the obtained motion state of the mobile device, these limitations are considered obvious over Stirling. 
In particular, Stirling discloses each of the plurality of motion types corresponding to a degree of motion ( para 0102-- motion can be classified as cyclical; para 0104-- can classify motion as striding) and the at least one parameter set based at least on the obtained motion state of the mobile device (Figs. 18, 19, and 20 -- depicting models for jogging, running, and walking for different users and how parameter of a certain motion state are used to predict continued motion; para 0130 -- dynamic estimation of motion parameters used for modeling).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kao and Agrawala to include classification and parameters based on the obtained motion state as disclosed by Stirling, in order to allow a device to estimate motion parameters if the receiver is disabled or unable to receive signals from another source.  Such limitations allow devices to efficiently generate a motion model to correlate parameters estimated using different signal sources (Stirling, para 0003, 0007).
Regarding Claim 12, Kao, Agrawala, and Stirling disclose the method of claim 11.  Kao further discloses wherein the determining of a position estimate of the mobile device is performed by a positioning algorithm and the positioning algorithm takes into account the motion state of the mobile device (para 0035 -- algorithm takes into account collected information to determine position).  
Regarding Claim 13, Kao, Agrawala, and Stirling disclose the method of claim 12.  Kao further discloses wherein at least one parameter of the positioning algorithm for determining the position estimate of the mobile device is influenced by the motion state of the mobile device (para 0035 -- algorithm takes into account collected information to determine position, including IMU information/parameters which are used to determine location).
Claim 20 is rejected for the same reasons as claim 11 because it is directed to the apparatus that performs the method of claim 11, and Kao further discloses a processor and memory (Fig 1, para 0028).
Claim 22 is rejected for the same reasons as claim 11 because it includes similar limitations and Kao further discloses A computer readable storage medium in which computer program code is stored, the computer program code, when executed by a processor, causing an apparatus to perform a method according to claim 11 (Fig 1, para 0028).
Regarding Claim 24, Kao, Agrawala, and Stirling disclose The method of claim 11.  Stirling further discloses wherein the motion state indicates the probability that the mobile device is moving with one or more motion types of the plurality of motion types (para 0102 -- can determine whether motion is cyclical; para 0103 -- can also determine acceleration of motion in activities).

Claims 15-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Agrawala and Stirling, and further in view of US 6,609,080 B1 to SYRIJÁIRINNE.
Regarding Claim 15, Kao, Agrawala, and Stirling disclose the method of claim 13, but do not specifically disclose wherein the method comprises: setting the at least one parameter utilized by the positioning algorithm for determining the position estimate of the mobile device to a respective first value, in case the motion state corresponds to a first motion type, setting the at least one parameter utilized by the positioning algorithm for determining the position estimate of the mobile device to a respective second value, in case the motion state corresponds to a second motion type indicating more movement than the first motion type.  However, these limitations are considered obvious over Syrijáirinne.
In particular, Syrijáirinne discloses setting the at least one parameter utilized by the positioning algorithm for determining the position estimate of the mobile device to a respective first value, in case the motion state corresponds to a first motion type (col 2, ln 25-27 -- uses motion models to filter and estimate motion, then mixes state estimates to provide next state estimate; col 5, ln 10-15 -- uses one model when not moving; col 5, ln 23-25 -- uses another model when moving at a constant speed), 
setting the at least one parameter utilized by the positioning algorithm for determining the position estimate of the mobile device to a respective second value, in case the motion state corresponds to a second motion type indicating more movement than the first motion type (col 2, ln 25-27 -- uses motion models to filter and estimate motion, then mixes state estimates to provide next state estimate; col 5, ln 10-15 -- uses one model when not moving; col 5, ln 23-25 -- uses another model when moving at a constant speed).
  Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kao, Stirling, and Agrawala to include using different parameter values based on the movement status, in order to maintain consistency in measurements even if the movement of the object changes significantly (see Syrijáirinne, col 2, ln 5-13).  Such limitations are notoriously well known tin the art and commonly used to increase efficiency when determining location of an object that may or may not be moving.
Regarding Claim 23, Kao, Agrawala, Stirling, and Syrijáirinne disclose the method of claim 15.  Syrijáirinne further discloses further comprising setting the at least one parameter utilized by the positioning algorithm for determining the position estimate of the mobile device to a respective third value, in case the motion state corresponds to a third motion type indicating more movement than the second motion type (col 2, ln 25-27 -- uses motion models to filter and estimate motion, then mixes state estimates to provide next state estimate; col 5, ln 10-15 -- uses one model when not moving; col 5, ln 23-25 -- uses another model when moving at a constant speed).
Regarding Claim 16, Kao, Agrawala, and Stirling disclose the method of claim 12, but do not specifically disclose wherein a degree of filtering, dampening, smoothing and/or averaging applied by the positioning algorithm for determining the position estimate of the mobile device is determined based at least in part on the motion state.  
However, these limitations are disclosed by Syrijáirinne.  In particular, Syrijáirinne discloses wherein the motion state influences a degree of filtering, dampening, smoothing and/or averaging applied by the positioning algorithm for determining the position estimate of the mobile device (col 2, ln 25-27 -- uses motion models to filter and estimate motion, then mixes state estimates to provide next state estimate; col 5, ln 10-15 -- uses one model when not moving; col 5, ln 23-25 -- uses another model when moving at a constant speed).
(see Syrijáirinne, col 2, ln 5-13).  Such limitations are notoriously well known in the art and commonly used to increase efficiency when determining location of an object that may or may not be moving.
Regarding Claim 17, Kao, Agrawala, and Stirling disclose the method of claim 11, but do not specifically disclose wherein the determining of a position estimate of the mobile device employs a filtering or smoothing algorithm.
However, these limitations are disclosed by Syrijáirinne.  In particular, Syrijáirinne discloses determining of a position estimate of the mobile device employs a filtering or smoothing algorithm (col 1, ln 45-50; col 2, ln 4-15 -- Kolman-based positioning filter).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kao, Agrawala, and Stirling to include using different parameter values based on the movement status, in order to maintain consistency in measurements even if the movement of the object changes significantly (see Syrijáirinne, col 2, ln 5-13).  Such limitations are notoriously well known tin the art and commonly used to increase efficiency when determining location of an object that may or may not be moving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888.  The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA NAVAR/Primary Examiner, Art Unit 2643